Exhibit (a)(10) EMCORE CORPORATION ACKNOWLEDGMENT OF RECEIPT OF DOCUMENTS RELATING TO THE OFFER TO AMEND ELIGIBLE OPTIONS By my signature below, I hereby acknowledge that on the date set forth below, I received the following documents from EMCORE Corporation: 1.A copy of the EMCORE Corporation Offer to Amend Eligible Options, dated November 19, 2008 (the “Offer to Amend”); 2.Memorandum from EMCORE Corporation, dated November 19, 2008, announcing the Offer to Amend; 3.Frequently Asked Questions, dated November 19, 2008, relating to the Offer to Amend; 4.A copy of the Letter of Transmittal and Instructions for the Offer to Amend; 5.A copy of the Withdrawal Form for the Offer to Amend; 6.A copy of the form of Restricted Stock Unit Agreement; and 7.The form of Stock Option Amendment and Cash Payment Agreement relating to the Offer to Amend. Name (Please Print) Signature Date
